Exhibit 10.1

AMENDMENT NO. 2 TO AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated
as of August 2, 2007 (“Amendment No. 2”), between FIRST COMMUNITY BANCORP, a
corporation formed under the laws of the State of California (“Borrower”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (“Lender”),
amends and supplements that certain Amended and Restated Revolving Credit
Agreement, dated as of August 3, 2006, as amended by Amendment No. 1 to Amended
and Restated Revolving Credit Agreement dated as of November 21, 2006 (as so
amended, the “Credit Agreement”), between Borrower and Lender.

RECITAL

The parties desire to amend and supplement the Credit Agreement as provided
below.

AGREEMENTS

In consideration of the Recital, the promises and agreements set forth in the
Credit Agreement, as amended hereby, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1.             Definitions and References.  Capitalized terms not otherwise
defined herein have the meanings assigned in the Credit Agreement.  All
references to the Credit Agreement contained in the Note, the Pledge Agreement
and the other agreements, documents and instruments referred to in the Credit
Agreement shall, upon fulfillment of the conditions specified in section 3
below, mean the Credit Agreement as amended by this Amendment No. 2.

2.             Amendment.  The first sentence of section 1.1 of the Credit
Agreement is amended by deleting the date “August 2, 2007” and replacing it with
the date “August 31, 2007”.

3.             Effectiveness of Amendment No. 2.  Amendment No. 2 shall become
effective upon its execution and delivery by Borrower and Lender.

4.             Representations and Warranties.  Borrower represents and warrants
to Lender that:

(a)           The execution and delivery of this Amendment No. 2 (a) is within
its corporate powers, (b) has been duly authorized by all proper corporate
action, (c) has received any and all necessary governmental approvals; and (d)
does not and will not


--------------------------------------------------------------------------------


contravene or conflict with any provision of law or charter or by-laws of
Borrower or any agreement affecting Borrower or its property;

(b)           This Amendment No. 2 is a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms; and

(c)           The representations and warranties contained in the Credit
Agreement are correct and complete as of the date of this Amendment No. 2, and
no condition or event exists or act has occurred that, with or without the
giving of notice or the passage of time, would constitute an Unmatured Event of
Default or Event of Default under the Credit Agreement.

5.             Miscellaneous.

(a)           Expenses and Fees. Borrower agrees to pay on demand all
out-of-pocket costs and expenses paid or incurred by Lender in connection with
the negotiation, preparation, execution and delivery of this Amendment No. 2,
and all amendments, forms, certificates agreements, documents and instruments
related hereto and thereto, including the reasonable fees and expenses of
Lender’s counsel.

(b)           Amendments and Waivers.  This Amendment No. 2 may not be changed
or amended orally, and no waiver hereunder may be oral, but any change or
amendment hereto or any waiver hereunder must be in writing and signed by the
party or parties against whom such change, amendment or waiver is sought to be
enforced.

(c)           Headings.  The headings in this Amendment No. 2 are intended
solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Amendment No. 1.

(d)           Affirmation.  Each party hereto affirms and acknowledges that the
Credit Agreement as amended by this Amendment No. 2 remains in full force and
effect in accordance with its terms.

(e)           Counterparts.  This Amendment No. 2 may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one and the same instrument.

[remainder of page intentionally left blank; signature page follows]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Amended and Restated Revolving Credit Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.

FIRST COMMUNITY BANCORP

 

 

 

BY

/s/ Victor R. Santoro

 

 

 

Victor R. Santoro, Executive Vice President

 

 

  and Chief Financial Officer

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

BY

/s/ Jon B. Beggs

 

 

 

 Jon B. Beggs, Vice President

 

Signature Page to Amendment No. 2
to Amended and Restated Revolving Credit Agreement


--------------------------------------------------------------------------------